Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 05/20/2021 ("05-20-21 OA"), the Applicant substantively amended claims 1, 3, 6, 8, 9, 11, 16 and 20 and the title on 08/19/2021.
Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 05-20-21 OA.
Applicant's amendments to claims 1 and 14 have overcome the objection to the claims 1-9, 14 and 17-19 set forth on page 3 under line item number 2 of the 05-20-21 OA.
Applicant's amendments to the independent claims 1, 10 and 11 have overcome the prior-art rejections based at least in part by Lee set forth starting on page 3 under line item numbers 3, 4 and 5 of the 05-20-21 OA.

Allowable Subject Matter
Claims 1, 3, 4, 6-8, 10-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the one or more anti-shrinkage stop structures and the anti-diffusion stop structure are formed at a same layer where the pixel defining layer is disposed, such that, during ultraviolet light irradiation on the organic structure layer, the one or more anti-shrinkage stop structures prevent the organic structure layer located at an edge of the organic structure layer from being gathered together to a central portion of the organic structure layer to form a convex film layer structure, so as to forbid the edge of the organic structure layer from shrinking toward the display area, thus making the thin film encapsulation structure layer of the organic light emitting component flat without increasing a climb distance.
Claims 3, 4, 6-8 are allowed, because they depend from the allowed independent claim 1.

Independent claim 10 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, the one or more anti-shrinkage stop structures and the anti-diffusion stop structure are formed at a same layer where the pixel defining layer is disposed, such that, during ultraviolet light irradiation on the organic structure layer, the one or more anti-shrinkage stop structures prevent the organic structure layer located at an edge of the organic structure layer from being gathered together to a central portion of the organic structure layer to form a convex film layer structure, so as to forbid the edge of the organic structure layer from shrinking toward the display area, thus making the thin film encapsulation structure layer of the organic light emitting component flat without increasing a climb distance.

Independent claim 11 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, the one or more anti-shrinkage stop structures and the anti-diffusion stop structure are formed at a same layer where the pixel defining layer is disposed, such that, during ultraviolet light irradiation on the organic structure layer, the one or more anti-shrinkage stop structures prevent the organic structure layer located at an edge of the organic structure layer from being gathered together to a central portion of the organic structure layer to form a convex film layer structure, so as to forbid the edge of the organic structure layer from shrinking toward the display area, thus making the thin film encapsulation structure layer of the organic light emitting component flat without increasing a climb distance.
Claims 12-16 and 20 are allowed, because they depend from the allowed independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        01 September 2021